Citation Nr: 1812713	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for Meniere's Disease.  

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from January to July 1963 and from October 1964 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2016, the Veteran withdrew his request for a hearing before the Board.  38 C.F.R. § 20.704(d) (2017). 

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss, first manifested many years after service, did not have its clinical onset during or as a result of service.

2.  Meniere's Disease, first manifested many years after service, did not have its clinical onset during or as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1112, 1154(a) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for Meniere's Disease are not met.  38 U.S.C. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in February 2014, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence regarding bilateral hearing loss is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Although a VA examination has not been provided regarding service connection for Meniere's Disease, the Board finds that an examination/opinion is not warranted as there is no competent and credible evidence of an in-service injury or competent and credible evidence suggesting a link between such an injury and the current disability.  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss due to in-service noise exposure.  Unfortunately, the Board finds that service connection is not warranted.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.  §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

The medical evidence dated since the claim was filed, including private audiograms in 2013 and a VA examination in 2016, demonstrate a current diagnosis of bilateral hearing loss according to 38 C.F.R. § 3.385 (2017).  The first evidence of hearing loss came in the Veteran's 2013 claim and 2013 audiograms.  

The Board notes that his claimed noise exposure from weapons training and heavy equipment is consistent with the circumstances of his service.  Therefore, his reports are competent and credible and the in-service noise exposure is conceded.  38 U.S.C. § 1154(a).  However, service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  While the Veteran was only provided a whisper test upon enlistment in October 1962, he was provided with an audiogram in October 1964 and two in June 1965 where his auditory thresholds were each within normal limits, both when considering American Standards Association (ASA) units and International Standards Organization-American National Standards Institute (ISO-ANSI) units.  The Veteran specifically denied ear, nose, or throat trouble in a report of medical history upon separation in 1965.  

A March 2016 VA examiner stated after reviewing the service treatment records that there was not a permanent positive threshold shift, worse than reference threshold, greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the right or left ear.  The examiner concluded that the Veteran's bilateral hearing loss was not at least as likely as not caused by or as a result of an event in military service as the Veteran's hearing was grossly normal upon audiogram at discharge from service.  

The remainder of the medical evidence of record does not include any evidence regarding the etiology of bilateral hearing loss.  

While the Veteran has asserted that his bilateral hearing loss began during service and is etiologically related to military service, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to report when lay-observable symptoms such as a loss in hearing acuity began, the fact that his hearing was found to be normal at separation, that he did not report hearing loss upon examination multiple times during service and he specifically denied ear trouble at separation, and that his reported symptoms were not noted for more than 47 years post-service weighs significantly against his claim. 

For these reasons, service connection is not warranted.

Meniere's Disease

The Veteran contends that he incurred Meniere's Disease due to in-service head injury.  Unfortunately, the Board finds that service connection is not warranted.  


The medical evidence dated since the claim was filed, including private treatment records, demonstrate treatment for Meniere's Disease with reported episodes of vertigo.    

The Veteran has reported that he sustained a severe head injury while in the stockade after going AWOL, after which he sustained brain swelling and required surgery.  However, service treatment records are negative for any complaints, treatment, or diagnosis of Meniere's Disease, a head injury, or any surgery involving the head.  He contends that this head injury ultimately led to his developing Meniere's Disease.    

However, while service personnel records demonstrate that the Veteran did in fact spend time in the stockade after going AWOL at the end of his service in 1965, there is no evidence of a head injury, brain swelling, surgery for any head impairment, or Meniere's Disease.  His separation examination in June 1965 did not demonstrate any head or brain injuries or any other impairments.  

The Veteran reported in a November 2015 statement that he received treatment for the in-service head injury but the treatment was received after discharge from active duty, in 1966 or 1967.  He stated that he was treated for a concussion, damage to his left ear, and dizziness and that records from such treatment would not be available since the hospital has been closed for many years.  The Board finds this statement to not be credible, at least in terms of his assertion that this treatment was for an injury sustained during treatment at least several months if not over a year prior.  The injury described by the Veteran, a beating that resulted in brain swelling and concussion, would require immediate medical attention, which has not been demonstrated.  If the Veteran had sustained a head injury resulting in a concussion in the middle of 1965, it is not credible that his separation examination would be normal or that he would first receive treatment for such in injury in 1966 or 1967.  

While the Veteran has asserted that his Meniere's Disease began during service and/or is etiologically related to military service, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to report when lay-observable symptoms such as a dizziness began, the fact that all of the relevant body systems were found to be normal at separation, that he did not report any such injury or symptoms upon separation examination or for several decades thereafter, and he specifically denied dizziness at separation weighs significantly against his claim. 

For these reasons, service connection is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for Meniere's Disease is denied.  


REMAND

The Veteran provided authorization to obtain records pertinent to the issue of service connection from acquired psychiatric disability from the Missouri Department of Corrections beginning in 1996.  However, the treatment records from that source currently in the claims file begin in 2006 and there is no evidence that records prior to 1996 are available/unattainable.  The Veteran asserted during the claim, including in a February 2012 notice of disagreement, that records prior to 2006 are important to his claim.  

As there is evidence that there are outstanding and pertinent treatment records, the claim must be remanded in order to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from the Missouri Department of Corrections beginning in 1996.  

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


